Citation Nr: 1755388	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 09-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1982 and from October 1989 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In June 2012, November 2015, and most recently in February 2017 the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's recent contentions, the case is REMANDED for the following action:


1. Reasons for remand: In October 2017, the Veteran through his representative  Veteran asserted that during flare-ups, he has total bilateral knee function loss, resulting in severe loss of range of motion especially during "flare-ups." The Courts have held that when evaluating disabilities that are subject to periodic exacerbations or outbreaks an examination should be scheduled during such an exacerbation. See Ardison v. Brown, 6 Vet. App. 405 (1994). However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. Voerth at 122-23. 

In the March 2017 VA examination report, the examiner noted that the Veteran did not report flare-ups of the knee and/or lower leg; therefore the examination was not conducted during a flare-up and flare-ups of the bilateral knee disabilities were not considered. As the Veteran has asserted that his bilateral knee disabilities worsen with flare-ups that were unreported during the March 2017 VA examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected bilateral knee disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). If the disorder cannot be evaluated during flare-up, additional directives are below.

2. Actions to be undertaken:

*The Veteran should be given an opportunity to identify any outstanding private or VA treatment records reflecting treatment for his service-connected bilateral knee disabilities. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the claims file. Any negative response should be in writing and associated with the claims file.

*Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities. IF THE EXAMINATION IS NOT CONDUCTED DURING AN EXACERBATION OF THE DISORDER, THE EXAMINER SHOULD EXAMINE ALL CLINICAL TESTING AND ATTEMPT TO ASCERTAIN THE SEVERITY OF THE KNEE DISORDER AT ITS WORSE CASE. 

*If appropriate, the examiner may comment on clinical findings as to any relevant findings such as deformities, evidence of disuse, muscle wasting, atrophy, calluses on effected limbs, and any other medically relevant indicia. 

*The Veteran's electronic claims file, to include a copy of this Remand, should be made available to the examiner to be reviewed in conjunction with the examination. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's bilateral knee disabilities. 

3. After completion of the above and any other appropriate development deemed necessary, readjudicate the Veteran's claim. If the any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




